IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JOHN L. MCCLAIN AND MITCHELL            : No. 773 MAL 2014
PRINCE,                                 :
                                        :
                  Petitioners           : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
MICHAEL V. POWER AND THERESA            :
POWER,                                  :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.